 



 
EXHIBIT 10.3
 
EXECUTIVE STRATEGIC INCENTIVE PLAN
 

1.   Purpose

 
This document sets forth the Executive Strategic Incentive Plan applicable to
employees of Eaton Corporation (the “Company”) who are executives of the
Company, including those whose long-term incentive compensation for any taxable
year of the Company commencing on or after January 1, 2008 the Committee (as
hereinafter defined) anticipates would not be deductible due to Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”). This plan, as
amended and restated, is hereinafter referred to as the “Plan”.
 
The purpose of the Plan is to promote the growth and profitability of the
Company through the granting of incentives intended to motivate executives of
the Company to achieve demanding long-term corporate objectives and to attract
and retain executives of outstanding ability.
 

2.   Administration

 
The Plan shall be administered by the Compensation and Organization Committee
(the “Committee”) of the Board of Directors (the “Board”). The Committee shall
be comprised exclusively of three or more directors selected by the Board who
are not employees and who are “outside directors” within the meaning of
Section 162(m)(4)(C) of the Code. The Committee will approve the goals,
participation eligibility, target bonus awards, actual bonus awards, timing of
payments and other actions necessary to the administration of the Plan. Any
determination by the Committee pursuant to the Plan shall be final, binding and
conclusive on all employees and participants and anyone claiming under or
through any of them.
 

3.   Eligibility

 
Any executive of the Company designated by the Committee in its sole discretion
shall be eligible to participate in the Plan.
 

4.   Incentive Targets, Maximum Awards, Award Periods, Objectives and Payments

 

(A)  Establishment of Incentive Targets and Conversion to Phantom Share Units

 
Individual Incentive Targets for each participant with respect to each Plan
Award Period (as defined below) shall be established in writing by the Committee
within the first 90 days of the Award Period. With respect to Award Periods
beginning on or after January 1, 2008, participant incentive targets will be
expressed in the form of Phantom Share Units (with one unit being equal to one
common share of the Company) which will be determined by: (a) first establishing
the Individual Incentive Target in cash for each participant with respect to
each Award Period and (b) then dividing such Individual Incentive Target by the
average of the mean prices for the Company’s common shares for the first
twenty(20) trading days of each Award Period. In all cases, the resulting
Phantom Share Units shall be rounded up to the nearest 50 whole units. For
purposes of the Plan, “mean price” shall be the mean of the highest and lowest
selling prices for Company common shares quoted on the New York Stock Exchange
on the relevant trading day. Notwithstanding the foregoing provisions of this
Section 4(A), the Committee may, in its sole discretion, use a different method
for valuing Phantom Share Units or for establishing incentive targets for
participants under the Plan, but in no event may the final award be greater than
the maximum specified in Section 4(B).
 

(B)  Maximum Number of Phantom Share Units

 
No employee may receive an award in any Plan Award Period of more than 200,000
Phantom Share Units, subject to adjustment pursuant to Section 6.
 

(C)  Award Periods

 
Each Award Period shall be the four-calendar year period commencing as of the
first day of the calendar year in which the performance objectives are
established for the Award Period as described in Sections 4(D) and (E). A new
Award Period shall commence as of the first day of each calendar year, unless
otherwise specified by the Committee.


1



--------------------------------------------------------------------------------



 



(D)  Establishment of Company Performance Objectives

 
No later than March 30 of the first year of each Award Period, threshold,
target, and maximum Company performance objectives for such Award Period shall
be established in writing by the Committee.
 

(E)  Performance Objectives

 
(i) The performance objectives shall consist of objective tests based on one or
more of the following: the Company’s earnings, cash flow, cash flow return on
gross capital, revenues, financial return ratios, market performance,
shareholder return and/or value, operating profits, net profits, earnings per
share, operating earnings per share, profit returns and margins, share price,
working capital, and changes between years or periods, or returns over years or
periods that are determined with respect to any of the above-listed performance
criteria.
 
(ii) Award Periods may overlap one another, although no two performance periods
may consist solely of the same calendar years. Performance objectives may be
measured solely on a corporate, subsidiary or business unit basis, or a
combination thereof. Further, performance objectives may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure of the selected performance
objectives.
 
(iii) When the Performance Objectives for any Award are established, the formula
for any award may include or exclude items to measure specific objectives, such
as losses from discontinued operations, extraordinary gains or losses, the
cumulative effect of accounting changes, acquisitions or divestitures, foreign
exchange impacts and any unusual, nonrecurring gain or loss, and will be based
on accounting rules and related Company accounting policies and practices in
effect on the date of the award.
 

(F)  Determination of Payments

 
For each Award Period, Final Individual Phantom Share Unit Awards may range from
0% to 200% of the Phantom Share Units credited under Section 4(A), depending
upon achievement of the applicable performance objectives and other conditions
as described in Section 7. The Final Individual Phantom Common Share Unit Award
shall be converted to cash at a market value of Company common shares as
determined by the average of the mean prices for the Company’s common shares for
the final twenty (20) trading days of the Award Period, and distributed to the
participant no later than March 15 of the year following the award period,
unless the participant has made an irrevocable election to defer all or part of
the amount of his or her award pursuant to any applicable long term incentive
compensation deferral plan adopted by the Committee or the Company. Each
participant will be credited with a dividend equivalent amount equal to the
aggregate dividends paid during the Award Period on a number of Company shares
equal to the number of Phantom Share Units finally awarded to the participant
for that Award Period. The dividend equivalent amount will be paid to the
participant in cash at the time the Award is paid.
 
Awards shall be paid under the Plan for any Award Period solely on account of
the attainment of the performance objectives established by the Committee with
respect to such Award Period. The method to determine the Award shall be stated
in terms of objective formulas that preclude discretion to increase the amount
of the award that would otherwise be due upon attainment of the goal. No
provision of the Plan shall preclude the Committee from exercising negative
discretion to reduce the amount of any award hereunder.
 

5.   Prorata Payments

 
Awards shall be contingent on continued employment by the Company during each
Award Period; provided, however, that this requirement will not apply in the
event of termination of employment by reason of death or disability (as
determined by the Committee), but only if and to the extent it will not prevent
any award payable hereunder from qualifying as “performance-based compensation”
under Section 162(m) of the Code. In the event of termination of employment of a
participant for the reasons stated in this Section 5 during any incomplete Award
Periods, awards for such Awards Periods shall be prorated for the amount of
service during each Award Period and shall be payable to the participant (or his
or her estate) at the same time as awards for such Award Periods are paid to all
other participants and subject to the same requirements for attainment of the
specified Performance Objectives as apply to such other participants’ awards.


2



--------------------------------------------------------------------------------



 



6.   Other Provisions

 

(A)  Adjustments upon Certain Changes

 
In the event of a reorganization, merger, consolidation, reclassification,
recapitalization, combination or exchange of shares, stock split, stock
dividend, rights offering or similar event affecting shares of the Company, the
following shall be equitably adjusted: (a) the number of outstanding awards
denominated in Phantom Share Units, (b) the prices relating to outstanding
awards, and (c) the appropriate fair market value and other price determinations
for such awards.
 

(B)  Change of Control Defined

 
For purposes of the Plan, a Change of Control of the Company shall mean:
 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(x) the then outstanding common shares of the Company (the “Outstanding Company
Common Shares”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition directly from the Company,
(y) any acquisition by the Company, or (z) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or
 
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(iii) Consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(x) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Shares and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 55% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Shares and Outstanding Company Voting Securities, as the case may be, (y) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (z) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


3



--------------------------------------------------------------------------------



 



(C)  Non-Transferability

 
No right to payment under the Plan shall be subject to debts, contract
liabilities, engagements or torts of the participant, nor to transfer,
anticipation, alienation, sale, assignment, pledge or encumbrance by the
participant except by will or the law of descent and distribution or pursuant to
a qualified domestic relations order.
 

(D)  Compliance with Law and Approval of Regulatory Bodies

 
No payment shall be made under the Plan except in compliance with all applicable
federal and state laws and regulations including, without limitation, compliance
with tax requirements.
 

(E)  No Right to Employment

 
Neither the adoption of the Plan nor its operation, nor any document describing
or referring to the Plan, or any part thereof, shall confer upon any participant
under the Plan any right to continue in the employ of the Company or any
subsidiary, or shall in any way affect the right and power of the Company or any
subsidiary to terminate the employment of any participant under the Plan at any
time with or without assigning a reason therefore, to the same extent as the
Company might have done if the Plan had not been adopted.
 

(F)  Interpretation of the Plan

 
Headings are given to the sections of the Plan solely as a convenience to
facilitate reference; such headings, numbering and paragraphing shall not in any
case be deemed in any way material or relevant to the construction of the Plan
or any provisions thereof. The use of the masculine gender shall also include
within its meaning the feminine. The use of the singular shall also include
within its meaning the plural and vice versa.
 

(G)  Amendment and Termination

 
The Committee may at any time suspend, amend or terminate the Plan.
Notwithstanding the foregoing, upon the occurrence of a Change of Control, no
amendment, suspension or termination of the Plan shall, without the consent of
the participant, alter or impair any rights or obligations under the Plan with
respect to such participant.
 

7.   Qualified Performance-Based Awards

 
(A) The provisions of the Plan are intended to ensure that all awards granted
hereunder to any individual who is or may be a “covered employee” (within the
meaning of Section 162(m)(3) of the Code) qualify for the Section 162(m)
exception (the “Section 162(m) Exception”) for performance-based compensation (a
“Qualified Performance-Based Award”), and all awards and the Plan shall be
interpreted and operated consistent with that intention.
 
(B) Each Qualified Performance-Based Award shall be earned, vested and payable
(as applicable) only upon the achievement of one or more performance objectives,
together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate. Qualified
Performance-Based Awards may not be amended, nor may the Committee exercise
discretionary authority in any manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exception.
 
(C) The Committee shall certify in writing as to the measurement of performance
by the Company and the business units relative to Performance Objectives and the
resulting number of earned Phantom Share Units. The Committee shall rely on such
financial information and other materials as it deems necessary and appropriate
to enable it to certify to the achievement of Performance Objectives. The
Committee shall make its determination not later than March 15 following the end
of the Award Period.
 

8.   Effective Dates of the Plan

 
The Plan was originally adopted by the Board on April 24, 1991 but with an
effective date of January 1, 1991. The Plan was amended and restated as of
June 21, 1994, July 25, 1995, April 21, 1998, April 1, 1999 and January 1, 2001
(which includes changes which affect Awards granted on or after January 1,
1998). This Amendment and Restatement of the Plan was adopted by the Board of
Directors on January 22, 2008 and is subject to the approval by the Shareholders
of the Company.


4



--------------------------------------------------------------------------------



 



9.   Shareholder Approval and Committee Certification Contingencies; Payment of
Awards.

 
Awards and payment of any awards under the Plan shall be contingent upon the
affirmative vote of the shareholders of at least a majority of the votes cast
(including abstentions) at the annual meeting of the shareholders held in 2008.
Unless and until such shareholder approval is obtained, no award shall be paid
pursuant to the Plan. Payment of any award under the Plan shall also be
contingent upon the Committee’s certifying in writing that the performance
objectives and any other material terms applicable to such award were in fact
satisfied, in accordance with applicable regulations under Section 162(m) of the
Code. Unless and until the Committee so certifies, such award shall not be paid.
 
To the extent necessary for purposes of Section 162(m) of the Code, the Plan
shall be resubmitted to shareholders for their reapproval in 2013 with respect
to awards payable for the tax year commencing on and after January 1, 2014.
 
If the shareholders do not approve the Plan, payments that would have been made
pursuant to any awards granted by the Committee that were contingent upon
receipt of such approval will not be made. Nothing in the Plan shall preclude
the Committee from making any payments or granting any awards outside the Plan
whether or not such payments or awards qualify for tax deductibility under
Section 162(m) of the Code.


5